Citation Nr: 0635610	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for thyroid nodular 
disease, including due to ionizing radiation.

2.  Entitlement to service connection for cataracts, 
including due to ionizing radiation.

3.  Entitlement to service connection for malignant melanoma 
of the upper back, including due to ionizing radiation.

4.  Entitlement to service connection for coronary artery 
disease, including due to ionizing radiation.

5.  Entitlement to service connection for diverticulitis, 
including due to ionizing radiation.

6.  Entitlement to service connection for osteoporosis, 
including due to ionizing radiation.

7.  Entitlement to service connection for arthritis, 
including due to ionizing radiation.

8.  Entitlement to service connection for prostatitis, 
including due to ionizing radiation.

9.  Entitlement to service connection for a bipolar disorder, 
including due to ionizing radiation.

10.  Entitlement to service connection for hypertension, 
including due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to July 
1946, and from December 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and April 2005 decisions of 
the of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

The Board notes that, while a July 1991 rating decision had 
earlier denied a claim of entitlement to service connection 
for hypertension, the current claim will nonetheless be 
reviewed on a de novo basis without regard to finality in 
that decision because the earlier July 1991 decision did not 
consider the laws and regulations governing claims for 
service connection based on in-service exposure to ionizing 
radiation.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993).  Therefore, the issues on appeal are as characterized 
on the first page of this decision.


FINDINGS OF FACT

1.  The veteran does not have osteoporosis.

2.  Thyroid nodular disease, cataracts, malignant melanoma of 
the upper back, coronary artery disease, diverticulitis, 
arthritis, prostatitis, a bipolar disorder, and hypertension 
were not present in service or manifested for many years 
thereafter, and were not caused by in-service exposure to 
ionizing radiation.


CONCLUSION OF LAW

Osteoporosis, thyroid nodular disease, cataracts, malignant 
melanoma of the upper back, coronary artery disease, 
diverticulitis, arthritis, prostatitis, bipolar disorder, and 
hypertension, were not incurred in or aggravated by military 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran claims that his thyroid nodular disease, 
cataracts, malignant melanoma of the upper back, coronary 
artery disease, diverticulitis, osteoporosis, arthritis, 
prostatitis, bipolar disorder, and hypertension were caused 
by his exposure to radiation while a Marine guard at nuclear 
weapons testing facility at Lake Mead Base near Las Vegas, 
Nevada during operations, to include Operation CASTLE.  See 
veteran's statement, received in June 2004.  He also claims 
he was exposed to ionizing radiation transferring containers 
to and from test cites as well as while in Las Vegas 
measuring radiation levels following nuclear testing.  
Finally, he has argued that he was hospitalized in June 1954 
"due to the fact that I was exposed to an open container of 
hazardous nuclear materials."  See veteran's substantive 
appeal (VA Form 9), received in June 2005.

Service connection for a radiogenic disease may be 
established in one of three ways.  First, inasmuch as 
statutory and regulatory provisions regarding service 
connection for radiogenic diseases do not operate to exclude 
the traditional (direct incurrence) approach, service 
connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Other 
specifically enumerated disorders, including malignant 
tumors, a psychoses, and hypertension, will be presumed to 
have been incurred in service if they are manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed one of the 
specifically enumerated diseases within a period specified 
for each by law, then his claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.

In deciding whether the veteran has a current disability due 
to military service or a service connected disability, it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Initially, as to the osteoporosis, the Board notes that the 
in-service and post-service records are negative for a 
diagnosis of osteoporosis.  Therefore, because a statutory 
threshold for entitlement to service connection under 
38 C.F.R. §§ 3.303, 3.309, and 3.311 is the diagnosis of a 
disability, service connection must be denied.  See Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).

For all the other issues on appeal, as for the first method 
of establishing service connection, the Board notes that 
service medical records, including the November 1954 medical 
evaluation board (MEB), were negative for complaints, 
diagnoses, or treatment related to thyroid nodular disease, 
cataracts, malignant melanoma of the upper back, coronary 
artery disease, diverticulitis, arthritis, prostatitis, a 
bipolar disorder, and/or hypertension, except for the veteran 
reporting at his MEB hearing that prior to entry into service 
he was hospitalized on one occasion because of inflammation 
of the intestines.

The post-service medical records include VA and private 
treatment records dated between 1955 and 2006.  This evidence 
shows that the veteran's medical history includes a distant 
history of smoking (between 1950 and 1953), and a long 
history of obesity.  See VA hospital reports, dated in 
November 1956.  The first diagnosis of thyroid nodular 
disease is dated in 2002.  See November 2002 VA treatment 
record.  The first diagnosis of cataracts is dated in 2004.  
See January 2004 and February 2005 VA treatment records (the 
February 2005 VA treatment record specifically diagnosed 
"nuclear sclerotic, posterior subcapsular, and cortical 
cataract" in the right eye and "cortical cataract" in the 
left eye).  The first diagnosis of malignant melanoma of the 
upper back is dated in 2004.  See January and February 2004 
VA treatment records.  The first diagnosis of coronary artery 
disease is dated in 1990.  See October 2003 report from 
Northwest Texas Health System (noting a history of myocardial 
infarction in 1990).  The first diagnosis of diverticulitis 
is dated in 1996.  See October 1996 VA treatment record.  The 
first diagnosis of arthritis is dated in 1994.  See December 
1994 lumbosacral spine x-ray (diagnosed degenerative 
changes).  The first diagnosis of prostatitis is dated in 
2004.  See January 2004 VA treatment record.  The first 
diagnosis of a bipolar disorder is dated in 1998.  See 
November 1998 VA treatment record.  The first diagnosis of 
hypertension is dated in 1991.  See July 1991 VA treatment 
record (noting a self-reported diagnosis "by history" in 
1977).  Therefore, all of the claimed disabilities are first 
shown at least 35 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there 
is no competent evidence to show that any of the claimed 
disabilities are related to the veteran's service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); 38 C.F.R. 
§ 3.303.  

The presumptions found at 38 C.F.R. §§ 3.307, 3.309 also do 
not help the veteran because none of the above disorders were 
manifested within one year of his 1955 separation from his 
second period of active duty.

As to the second method of establishing service connection, 
the Board notes that the presumption afforded the veteran 
under 38 C.F.R. § 3.309 only apply if the disease being 
claimed is one of the following: (i) Leukemia (other than 
chronic lymphocytic leukemia); (ii) Cancer of the thyroid; 
(iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) 
Cancer of the esophagus; (vi) Cancer of the stomach; (vii) 
Cancer of the small intestine; (viii) Cancer of the pancreas; 
(ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's 
disease); (xi) Cancer of the bile ducts; (xii) Cancer of the 
gall bladder; (xiii) Primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) Cancer of the 
salivary gland; (xv) Cancer of the urinary tract; (xvi) 
Bronchiolo-alveolar carcinoma; (xvii) Cancer of the bone; 
(xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) 
Cancer of the lung; and (xxi) Cancer of the ovary.  38 C.F.R. 
§ 3.309(d).

Therefore, because thyroid nodular disease, cataracts, 
coronary artery disease, diverticulitis, arthritis, 
prostatitis, bipolar disorder, and hypertension are not 
presumptive diseases, service connection for these disorders 
cannot be granted under the second method of entitlement.  38 
C.F.R. § 3.309(d); Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to malignant melanoma of the upper back, it is a 
presumptive disease under 38 C.F.R. § 3.309(d).  Accordingly, 
the question for the Board to next consider is whether the 
veteran participated in a "radiation-risk activity" while 
in military service.  

In this regard, recognized radiation-risk activities are as 
follows: onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants.  Id.  

The term "onsite participation" is thereafter defined to 
include, among other things, the following:

(A) During the official operational 
period of an atmospheric nuclear test, 
presence at the test site, or performance 
of official military duties in connection 
with ships, aircraft or other equipment 
used in direct support of the nuclear 
test.

(B) During the six month period following 
the official operational period of an 
atmospheric nuclear test, presence at the 
test site or other test staging area to 
perform official military duties in 
connection with completion of projects 
related to the nuclear test including 
decontamination of equipment used during 
the nuclear test.

(C) Service as a member of the garrison 
or maintenance forces on Eniwetok during 
the periods June 21, 1951 through July 1, 
1952, August 7, 1956 through August 7, 
1957 or November 1, 1958 through April 
30, 1959 . . . 

For tests conducted by the United States, the term 
"operational period" means, among other things, the 
following:

(I) For Operation UPSHOT-KNOTHOLE the 
period March 17, 1953 through June 20, 
1953.

(J) For Operation CASTLE the period March 
1, 1954 through May 31, 1954.

(K) For Operation TEAPOT the period 
February 18, 1955 through June 10, 1955.

(L) For Operation WIGWAM the period May 
14, 1955 through May 15, 1955 . . .

Available service personnel records corroborate the veteran's 
claim that he was stationed at Lake Mead Base, Las Vegas, 
Nevada.  Read most favorably to the veteran, they indicate 
service at this base between May 8, 1954 and August 27, 1954.  
See veteran's personnel files (NAVMC 118(3)-PD, received in 
April 2003; NAVMC 118(4)-PD, received in May 2004).   The 
service records further indicate that during the time that 
the veteran was stationed at Lake Mead Base, i.e., a period 
of less than four months, he was hospitalized, or on leave, 
for about six weeks.  Specifically, service records indicate 
that he was hospitalized between June 1st and June 17th, with 
indications that his treatment was at Camp Pendleton, and 
that he was on leave from June 29th to August 3rd.  

Service medical records are negative for any evidence of 
exposure to ionizing radiation and/or a dose estimate.  In 
this regard, in March 2004, in reply to the RO's request for 
the veteran's service personnel records in order to confirm 
his claim of having performed "radiation-risk" activities 
in-service, NPRC reported that "the records either do not 
exist, . . . NPRC does not have them[,] or that further 
efforts to locate them would be futile.  In August 2004, in 
reply to the RO's request for the veteran's DD Form 1141, 
Record of Exposure to Radiation, the NPRC reported that 
"[t]he document or information requested is not a matter of 
record."  Finally, in December 2004, the Department of the 
Navy, Naval Environmental Health Center Detachment, Naval 
Dosimetry Center (hereinafter "Naval Dosimetry Center"), in 
reply to the RO's request for the veteran's in-service  
history of occupational exposure to ionizing radiation, it 
was reported as follows:

The Naval Dosimetry Center maintains a 
computer registry [of] . . . occupational 
exposure to ionizing radiation made by  . 
. . Marine Corps commands and activities 
on behalf of individuals . . . since 
approximately 1947.  A review of our 
exposure registry for the time period 
December 17, 1953 to January 14, 1955, by 
name, social security number and service 
number revealed no reports of 
occupational exposure to ionizing 
radiation pertaining to the veteran.  
Because the official exposure required is 
required to be maintained in [the 
veteran's service medical records] it 
would be prudent to review that record 
for potentially unreported exposure . . . 
[Emphasis added].

Prevailing records at the time required 
personal monitoring for individuals who 
would be likely to receive a radiation 
dose in excess of 500 mrem per year.  
While it is likely that the veteran's 
exposure was indistinguishable from what 
is receive[d] from background radiation, 
it is reasonable to conclude that this is 
the maximum dose per year the veteran 
received during [his] time in service.  

In summary, neither the NPRC, nor the Naval Dosimetry Center, 
was able to find any evidence that the veteran was exposed to 
ionizing radiation, either during the time he was at Lake 
Mead Base, or at any other time during his military service.  
Neither were they able to locate any records which showed he 
was connected in any way with Operation CASTLE.  

The Board therefore finds that the veteran does not meet the 
criteria for "onsite participation" in atmospheric nuclear 
tests as defined by 38 C.F.R. § 3.309(d)(3)(iv)(A).  
Accordingly, the Board also finds that the veteran does not 
meet the criteria for in-service participation in a 
"radiation-risk activity" as defined by 38 U.S.C.A. 
§ 3.309(d)(3)(ii)(A).  Accordingly, entitlement to service 
connection for malignant melanoma of the upper back must also 
be denied under the second method of entitlement.  38 C.F.R. 
§ 3.309(d).

As to the third method of establishing service connection, 38 
C.F.R. § 3.311 provides special procedures for evidentiary 
development and adjudication of a claim when the veteran 
either presents medical evidence of having one of the 
specifically enumerated diseases (i.e., a "radiogenic 
disease") or when he presents scientific evidence that a 
current disability is related to ionizing radiation exposure.  
38 C.F.R. § 3.311(b).  

For purposes of 38 C.F.R. § 3.311, the specifically 
enumerated disease are as follows: (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

Initially, the Board notes that coronary artery disease, 
diverticulitis, arthritis, prostatitis, bipolar disorder, and 
hypertension, as well as left eye cortical cataract, are not 
specifically enumerated diseases under 38 C.F.R. § 3.311, and 
neither the veteran nor his representative have provided VA 
with any competent evidence that any of these problems are 
related to ionizing radiation exposure.  See 38 C.F.R. 
§ 3.311(b)(3); VAOPGCPREC 15-99; 65 Fed. Reg. 6258 (2000).  
Consequently, as a matter of law, VA has no duty to develop 
these claims in accordance with the provisions of 38 C.F.R. 
§ 3.311.  Accordingly, service connection may not be granted 
for these disabilities in reliance on 38 C.F.R. § 3.311.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to thyroid nodular disease, right eye "nuclear sclerotic, 
posterior subcapsular, and cortical cataract," and malignant 
melanoma of the upper back, they are "radiogenic diseases" 
as defined by 38 U.S.C.A. § 3.311(b)(2).  The Board notes, 
however, that the 38 C.F.R. § 3.311 does not create a 
presumption for service connection.  Rather, as reported 
above, it merely provides special procedures for evidentiary 
development and adjudication of a claim.  Implicit in the 
regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the 
current disability.

As noted above, the veteran claimed he was exposed to 
ionizing radiation as a guard at a nuclear weapons test 
facility and transferring containers to and from test cites 
as well as while in Las Vegas measuring levels of radiation 
following nuclear testing.  He claims that this exposure took 
place while assigned to a nuclear weapons testing facility at 
Lake Mead Base in Las Vegas, Nevada during Operation CASTLE 
in 1954.  Also as noted above, service personnel records 
document the fact that the veteran was stationed at Lake Mead 
Base, Las Vegas, Nevada from May 1954 to August 1954, with 
significant absences from duty during this time. 

However, the veteran's service medical records are negative 
for any evidence of exposure to ionizing radiation and/or 
dose estimates.  To the extent that the veteran has asserted 
that he was hospitalized due to exposure to radiation in June 
1954, service medical records merely indicate that he 
received treatment for respiratory symptoms, specifically, a 
cough, during that time, and that the impression was 
bronchiectasis.  In addition, as reported above, neither the 
NPRC or the Naval Dosimetry Center, was able to find any 
evidence that the veteran, during the time he was at Lake 
Mead Base, or at any other time during his military service, 
was exposed to ionizing radiation or was connected in any way 
with Operation CASTLE.  The Naval Dosimetry Center stated 
that it is likely that the veteran's exposure was 
indistinguishable from what he received from "natural 
background radiation."  (emphasis added).  

Given the Naval Dosimetry Center's conclusion that there are 
no reports showing occupational exposure to ionizing 
radiation, and that the veteran's exposure was 
indistinguishable from what he received from natural 
background radiation, the Board finds that adjudication of 
these issues may go forward without a referral to the Under 
Secretary for Benefits to determine whether there is a 
reasonable possibility that these diseases were incurred in-
service.  38 C.F.R. § 3.311.  Accordingly, entitlement to 
service connection for thyroid nodular disease, right eye 
cataract, and malignant melanoma of the upper back must also 
be denied under the third method of entitlement because the 
preponderance of the competent evidence is against finding a 
nexus between these disabilities and any in-service exposure 
to ionizing radiation.  38 C.F.R. § 3.311.  

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; he was about 24 years of 
age during the claimed radiation exposure; the medical 
evidence does not indicate a family history of cancer; the 
veteran's first diagnosis of any of the claimed conditions 
comes approximately 35 years after service, at approximately 
age 60; and there is no verified record of post-service 
exposure to carcinogens.  His employment appears to have been 
primarily in sales, and in real estate.  

In light of the foregoing, the claims for service connection 
for thyroid nodular disease, cataracts, malignant melanoma of 
the upper back, coronary artery disease, diverticulitis, 
arthritis, prostatitis, bipolar disorder, and hypertension, 
must be denied.  

In reaching its conclusions, the Board has not overlooked the 
veteran's and his representative's statements to the RO, the 
claimant's statements to his VA and private physicians, or 
the personal hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the origins of a current disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
these statements, addressing the origins of the veteran's 
disabilities, are not probative evidence as to the issues on 
appeal.  The Board has also considered the articles submitted 
which appear to have been taken from the internet.  However, 
these articles primarily amount to historical discussions as 
to testing sites in the United States; they do not discuss 
etiological relationships between radiation exposure and any 
of the claimed disorders.  This literature is so general in 
nature, and nonspecific to the appellant's case, that the 
Board affords it little probative weight, as none of it 
provides medical evidence demonstrating a causal relationship 
between the veteran's service and any of the claimed 
conditions.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


II.  VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003 and March 
2005, prior to the appealed from rating decisions, fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  Likewise, written 
notice provided in April 2006 provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims 
were readjudicated in the April 2006 supplemental statement 
of the case.  In any event, as the claims for service 
connection have all been denied, as discussed supra, no 
disability rating or effective date will be assigned; and any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  Therefore, VA's duty to notify the 
appellant has been satisfied.

In a April 2003 radiation exposure statement obtained from 
the veteran, the March 2004 and August 2004 replies from the 
National Personnel Records Center (NPRC), and the December 
2004 reply from Department of the Navy, Naval Environmental 
Health Center Detachment, Naval Dosimetry Center, VA has 
fully complied with the laws and regulations governing the 
development of radiation claims.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.311.

VA has secured all available pertinent evidence and conducted 
all appropriate development.  In this regard, the RO has 
obtained and associated with the claims files the veteran's 
service medical records and all available service personnel 
records as well as all available and identified post-service 
medical records, including VA and non-VA medical records.  
The RO was also notified by the Phoenix VAMC that 
notwithstanding the veteran's claims to the contrary, that 
they did not have any of his records.  Attempts to obtain 
documentation of the claimed radiation exposure have been 
unsuccessful.  See correspondence from the NPRC, received by 
the RO in March and August of 2004.  There does not appear to 
be any pertinent evidence which is not currently part of the 
claims files.  

The Board recognizes that the veteran was not provided a VA 
examination to obtain medical opinion evidence as to the 
origins of his disorders.  In this regard, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reviewed the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) and noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his thyroid 
nodular disease, cataracts, malignant melanoma of the upper 
back, coronary artery disease, diverticulitis, osteoporosis, 
arthritis, prostatitis, bipolar disorder, and hypertension 
were caused by his military service, including his exposure 
to ionizing radiation while a Marine guard at nuclear weapons 
test facility in Nevada during Operation Castle in the early 
1950's.  He also claims he was exposed to ionizing radiation 
transferring containers to and from test cites as well as 
while in Las Vegas measuring radiation levels following 
nuclear testing.  As discussed supra, the veteran's service 
medical records are silent for any complaints or clinical 
findings pertaining to any of these disabilities and there is 
no evidence of any of these disabilities for at least three 
decades following his 1955 separation from service.  In 
addition, there is no evidence of more than "natural 
background radiation" exposure.  For these reasons, the 
Board finds that medical opinions are not necessary to decide 
these claims, in that any such opinion could not establish 
the existence of the claimed in-service injury.  See Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).



ORDER

Service connection for thyroid nodular disease, cataracts, 
malignant melanoma of the upper back, coronary artery 
disease, diverticulitis, osteoporosis, arthritis, 
prostatitis, a bipolar disorder, and hypertension, including 
due to ionizing radiation, is denied. 


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


